

115 HR 3422 IH: Interstate Teaching Mobility Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3422IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Carson of Indiana (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to authorize an interstate teaching application program. 
1.Short titleThis Act may be cited as the Interstate Teaching Mobility Act. 2.Program for interstate teaching applicationsTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the following: 
 
DInterstate Teaching Applications 
2401.Program for interstate teaching applications 
(a)EstablishmentThe Secretary, in consultation with an eligible entity, may establish and carry out a program to allow States to voluntarily participate in an interstate teaching application process that allows teachers who are licensed or certified in any participating State— (1)to be eligible for licensure or certification in other participating States without subsequently completing additional licensure or certification requirements; and 
(2)to be able to apply for open teaching positions in schools that receive funds under part A of title I in other participating States, unless the open position falls outside the applicant's content area or grade level for which the applicant is already licensed or certified. (b)Program requirementsIn carrying out a program established under subsection (a), the Secretary, in consultation with an eligible entity, shall— 
(1)create an application for eligible teachers licensed or certified in a State participating in the program who wish to teach in other States participating in the program; (2)require each participating State to recognize a teaching licensure or certification of each such teacher who meets the application requirements under subsection (c)(1), and allow such teacher to teach in an open teaching position described in subsection (a)(2), without requiring such teacher to complete additional requirements for licensure or certification; 
(3)ensure that participating States maintain the eligibility requirements described in subsection (d); (4)provide technical assistance to participating States; and 
(5)provide an electronic application process for teachers to apply for the program. (c)Participating teachers (1)In generalEach teacher seeking to participate in a program established under subsection (a) shall submit an application containing— 
(A)proof of an active teaching license or certification in a participating State; (B)the teacher's results on each of the assessments described in subparagraphs (A) through (C) of subsection (d)(1) that are required by the initial licensing or certifying participating State; and 
(C)such other information as the Secretary considers appropriate. (2)ContractThe eligible entity referred to in subsections (a) and (b) shall collect and assist the Secretary in reviewing the teacher applications submitted under paragraph (1). 
(d)Participating StatesA State shall be eligible to participate in a program established under subsection (a) if— (1)such State, in awarding a teaching license or certification to an individual, requires— 
(A)an assessment of the content knowledge necessary for postsecondary education and a career before a teacher begins teaching in a classroom; (B)an assessment of pedagogical skills not later than 1 year after the date on which a teacher first begins teaching in a classroom; and 
(C)a performance assessment not later than one year after the date on which a teacher first begins teaching, which may include a performance assessment completed as part of a teacher preparation program; and (2)the assessments described in paragraph (1) and required by such State are identified as sufficiently rigorous by an organization such as the Council of Chief State School Officers. 
(e)RegulationsThe Secretary may issue such regulations as the Secretary considers necessary to carry out this section. (f)DefinitionIn this section, the term eligible entity means an organization or other entity that provides support to States and teachers in teacher certification and licensure, approved by the Secretary.. 
3.Clerical amendmentThe table of contents for the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 2302 the following:   Part D—Interstate Teaching Applications Sec. 2401. Program for interstate teaching applications.. 